DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 01/26/2021, the amendment/reconsideration has been considered. Claims 1-20 are pending for examination as cited below.
	
Response to Arguments
Applicant's arguments filed on 01/26/2021 have been fully considered but they are not persuasive. In remarks applicant argues in substance that:
(a)	Applicant argues that cited references does not disclose, “identify a notification recipient to whom the notification should be sent from a plurality of system users.”
Examiner respectfully disagree because applicant argues that Mehta is directed to an “emergency dispatch center”. It is noted that the invention or claim does not limit the scope within one specific environment exclusively. None the less Mehta discloses “IOT” environment in [0047]). Additionally, Mehta discloses in ([0077-0078], Once a suitable communication device (406, 436, 446) for establishing a direct communication link is found or a routing device 410 and communication device 406 is found for establishing an indirect communication link, the sensor 412 connects to the suitable 
(b)	identify, with the at least one internet-of-things device, an activity being performed by the notification recipient to whom the event notification should be sent.
Examiner respectfully disagree because above limitation is relied upon Kumar. Kumar discloses in [0041], the third user 134 may establish that the doorbell 106 is the default notification device when the user is in not in the kitchen 202. The doorbell 106 may receive a notification message with beam steering and volume components based on the third user's location 134 to generate a directed notification 110d. So, the invention sends the notification based on function performed associated to a user device.
(c)	select a receiving device from at least two electronic devices belonging to the notification recipient to whom the event notification should be sent as a function of the activity being performed by the notification recipient.
Examiner respectfully disagree because in addition to the Mehta reference e.g. {0029], [0098], [0101 and [0153], Kumar teaches the limitation in paragraph [0041], as explained above there are plurality of devices interconnected “IOT” service. In the above example of doorbell, based on the condition a notification is trigger to the selected user.
(d)	convert the event notification from a first type to a second type.
Examiner respectfully disagree because Mehta discloses in paragraph [0008], the emergency management system converts the multimedia message to a format compatible with an emergency dispatch center before delivering the message. 
	(e)	and transmit the event notification to the selected device.
	Examiner respectfully disagree because Mehta discloses the limitation as discussed above in section (d).
Applicant further argues with regards to claim 4, the cited references does not disclose, delaying the transmitting of the event notification as a function of the activity being performed by the notification recipient.
	Examiner respectfully suggests that Mehta system [0089] in some circumstance uses to relay the message depending on the sensor range. Moreover, “delaying” is a relative term and without any specific definition the above citation implies there is no direct messaging and rather involves an additional hop which delays the message.
	Applicant argues with regards to claim 7, the cited references does not disclose, the selection of which recipient should receive a notification by determining which person is closest to an event.
vicinity to augment the list.
	Applicant argues with respect to claim 8, the cited references does not disclose, selection of which person should receive a notification by determining which person commenced an event.
	Examiner respectfully disagree because Kumar was relied upon to disclose the above limitation. Kumar discloses in paragraph [0010], The electronic device may be a security system configured to determine an identity of a visitor, and the at least one processor may be configured to determine the alert relevancy for the one or more users in the home network is based at least in part on the identity of the visitor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (Pub. No.: US 2019/0073894 A1), hereinafter “Meh” in view of Kumar et al. (Pub. No.: US 2019/0012902 A1), hereinafter “Kum”.

As to claim 1. Meh discloses, an electronic device (Meh, Abstract), comprising:
a communication device communicating with one or more Internet-of-things devices (Meh, [0063], [0076] and [0115], The network element 118 (e.g., an antenna and associated components, Wi-Fi, Bluetooth.RTM., etc.) may send and receive information to the Internet and/or nearby IoT and other devices.);

    PNG
    media_image1.png
    533
    489
    media_image1.png
    Greyscale
 
one or more processors operable with the communication device (Meh, [0119, [0121]); 
a memory operable with the one or more processors (Meh, [0119], [0121]); and 
the communication device receiving, from at least one Internet-of-things device, an event notification (Meh, [0084], [0102] and [0156], The communication device 606, which is a cellular phone in this case, may in-turn format the request for emergency assistance to be sent over end-to-end communication links); 
the one or more processors: 
identifying a notification recipient to whom the event notification should be sent from a plurality of predefined system users (Meh, [0075], [0077], [0101], [0122], the user 400 may be primary user of the communication device 406. But, in other embodiments, 
selecting a receiving electronic device from at least two electronic devices belonging to the notification recipient to whom the event notification should be sent (Meh, [0029], [0098], [0101] and [0153], "situational awareness" is the ability to identify, process, and comprehend the critical elements of information about what is happening and the persons that have been or are likely to be affected by the emergency situation.);
converting the event notification from a first event notification type to a second event notification type that is receivable by the receiving electronic device (Meh, [0008], [0075], [0122], 0156], and [0157], the multi-media message includes different types of data including text, image, sound and/or video. In some embodiments, the sensed data may include current and previously sensed parameters and/or a moving average (MA) of the sensed parameters.).
transmitting the event notification to the receiving electronic device (Meh, [0008], [0122], 0156], and [0157], sending this emergency alert to an emergency dispatch center).
Meh however is silent on disclosing explicitly, identifying, with the at least one Internet-of-things device, an activity being performed by the notification recipient to whom the event notification should be sent, wherein the selecting the receiving electronic device occurs as a function of the activity being performed by the notification recipient.
Kum discloses a similar concept in the same field of endeavor e.g. identifying, with the at least one Internet-of-things device, an activity being performed by the 
Therefore, before the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to modify the device of Meh to include the at least one Internet-of-things device, identifying an activity being performed by the notification Recipient to whom the event notification should be sent, wherein the selecting the receiving electronic device occurs as a function of the activity being performed by the notification recipient as taught by Kum for the advantage of providing more preferable notification selections.

As to claim 2. The combined system of Meh and Kum discloses the invention as in parent claim above, including, the one or more processors further, with the at least one Internet-of-things device, determining a location of the notification recipient to whom the event notification should be sent, wherein the selecting the receiving electronic device occurs as a function of the location of the notification recipient (Meh, [0007], [0070], [0080] and [0156], A user preference table on the central controller 60 may be used to indicate a user's preferred notification device and corresponding device settings based on their current activity.).

As to claim 3. The combined system of Meh and Kum discloses the invention as in parent claim above, including, the one or more processors further determining whether the activity being performed by the notification recipient to whom the event notification should be sent precludes the notification recipient to whom the event notification should be sent from responding to the event notification, and where the activity being performed by the notification recipient to whom the event notification should be sent precludes the notification recipient to whom the event notification should be sent from responding to the event notification, selecting another notification recipient to whom the event notification should be sent (Kum, [0041], [0054] and [0072], A difference between the first and second sets of devices may be determined based on the resting status of the non-interested users, such that the resulting set of device excludes the devices that are proximate to a resting non-interested user. The resulting set of devices may be further filtered based on the activity of the user to determine one or more notification devices.).

As to claim 4. The combined system of Meh and Kum discloses the invention as in parent claim above, including, the one or more processors delaying the transmitting of the event notification (Meh, [0089, [0091] and 0101]), as a function of the activity being performed by the notification recipient (Kum, [0045], [0047], [0067] and [0068]).

As to claim 5. The combined system of Meh and Kum discloses the invention as in parent claim above, including, the one or more processors further determining an urgency associated with the event notification, the one or more processors overriding the delaying of the transmitting of the event notification when the event notification is an 

As to claim 6. The combined system of Meh and Kum discloses the invention as in parent claim above, including, wherein the identifying the notification recipient to whom the event notification should be sent comprises: selecting a first person from the plurality of predefined system users when the activity is of a first type (Kum, [0038], [0040], [0042 and [0043]); and 
selecting a second person from the plurality of predefined system users when the activity is of a second type (Kum, [0038], [0040], [0042 and [0043]).

As to claim 7. The combined system of Meh and Kum discloses the invention as in parent claim above, including, the event notification identifying a location of an event from the event notification, wherein the identifying the notification recipient to whom the event notification should be sent comprises determining which person from the plurality of predefined system users is closest to the location of the event (Meh, [0095] and [0156]).

As to claim 8. The combined system of Meh and Kum discloses the invention as in parent claim above, including, the communication device further receiving, from the at least one Internet-of-things device, an electronic communication identifying a person commencing an activity causing the event notification (Meh, [0156]), wherein the notification recipient to whom the event notification should be sent comprises the person 

As to claim 9, The combined system of Meh and Kum discloses the invention as in parent claim above, including, the communication device further receiving, from the at least one Internet-of-things device, an electronic communication identifying a person commencing an activity causing the event notification (Meh, [0156]), wherein the identifying the notification recipient to whom the event notification should be sent comprises selecting another person related to the person commencing the activity causing the event notification from a plurality of persons related to the person commencing the activity causing the event notification (Kum, [0010], determine an identity of a visitor, and the at least one processor may be configured to determine the alert relevancy for the one or more users in the home network is based at least in part on the identity of the visitor).

As to claim 12. The combined system of Meh and Kum discloses the invention as in parent claim above, including, the one or more processors identifying an output capability of the receiving electronic device belonging to the notification recipient to whom the event notification should be sent, wherein the converting the event notification from the first event notification type to the second event notification type occurs as a function of the output capability of the receiving electronic device belonging to the notification recipient (Meh, [0008], [0075], [0122], [0156] and [0157], )

As to claim 13. The combined system of Meh and Kum discloses the invention as in parent claim above, including, wherein the electronic device comprises an Internet-of- things device (Meh, [0063], [0076] and [0115] may send and receive information to the Internet and/or nearby IoT and other devices).

As to claim 14, Meh discloses, a method in an electronic device, the method comprising: receiving, with a communication device communicating with one or more Internet, of-things devices (Meh [0063], [0076], [0115]), an event notification detected by the one or more Internet-of. things devices (Meh [0008], [0122], [0156], [0157]);
 selecting, with one or more processors operable with the communication device, at least one notification recipient from a plurality of system users as a function of the event notification (Meh [0095], [0156]); 
identifying, with one or more sensors of the one or more Internet-of-things devices, a plurality of electronic devices available to the at least one notification recipient (Meh [0046], [0077], [0156]); 
converting, with the one or more processors, the event notification from a first event notification type to a second event notification type that is receivable by the receiving electronic device (para [0008], [0075], [0122], [0156], [0157]); and 
transmitting, with the communication device, the event notification to the receiving electronic device (para [0008], [0122], [0156], [0157]), 
Meh however, fails to disclose determining, from the one or more sensors of the one or more Internet-of-things devices, at least one notification recipient activity being performed by the at least one notification recipient; 

Kum discloses, determining, from the one or more sensors of the one or more Internet-of-things devices, at least one notification recipient activity being performed by the at least one notification recipient; selecting, with the one or more processors, a receiving electronic device to receive the event notification as a function of the at least one notification recipient activity (Kum, abstract, [0041], [0054], [0071]). 
Therefore, before the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to modify the method of Meh to include determining, from the one or more sensors of the one or more Internet-of-things devices, at least one notification recipient activity being performed by the at least one notification recipient; selecting, with the one or more processors, a receiving electronic device to receive the event notification as a function of the at least one notification recipient activity as taught by Kum for the advantage of providing more preferable notification selections.

As to claim 15. Is rejected for same rationale as applied to claim 4 above.

As to claim 16, Meh teaches failing to receive, with the communication device, a response from the receiving electronic device after the transmitting of the event notification (para [0101], [0122]); 
selecting, with the one or more processors, at least one other notification recipient from the plurality of system users (Meh [0094], [0098], [0156]); 

selecting, with the one or more processors, another receiving electronic device to receive the event notification (Meh [0098], [0101], [0156]); and 
transmitting, with the communication device, the event notification to the another receiving electronic device (Meh [0098], [0101], [0156]), and 
determining, from the one or more sensors, at least one other notification recipient activity being performed by the at least one other notification recipient (Kum, [0045], [0047], [0067], [0068]); 
as a function of the at least one other notification recipient activity (Kum [0045], [0047], [0067], [0068]).

As to claim 17, the combined system of Meh and Kum discloses the invention as in parent claims above, including, teaches delaying (para [0089], [0091], [0101]), and Kum further teaches determining, with the one or more processors, an urgency of the event notification, and the transmitting of the event notification to the another receiving electronic device where the event notification is other than an urgent event notification (para [0047], [0053], [0079] . it would have been obvious to avoid non-preferred disturbances).

As to claim 18, the combined system of Meh and Kum discloses the invention as in parent claim above, including, A communication device communicating with one or more Internet-of-things devices (Meh [0063], [0076], [0115]); 

a memory operable with the one or more processors (Meh [0019] and, [0121]); and
 the communication device receiving, from at least one Internet-of-things device, an event notification (Meh [0084], [0102], [0156]); 
the one or more processors: 
identifying a notification recipient to whom the event notification should be sent from a plurality of predefined system users (Meh [0075], [0077], [0101], [0122]); selecting a receiving electronic device to which the event notification will be delivered from a plurality of electronic devices available to the notification recipient (Meh [0029], [0098], [0101], [0156]), by identifying a person commencing an activity causing the event notification (Kum, [0010], determine an identity of a visitor, and the at least one processor may be configured to determine the alert relevancy for the one or more users in the home network is based at least in part on the identity of the visitor);
generating a notification alert as a function of one or more output capabilities of the receiving electronic device (para [0008], [0075], [0122], [0156], [0157]); and 
transmitting, with the communication device, the notification alert to the receiving electronic device (para [0008], [0122], [0156], [0157]).

As to claim 19. Is rejected for same rationale as applied to claim 2 above.

As to claim 20, the combined system of Meh and Kum discloses the invention as in parent claims above, including, formatting, with the one or more processors, the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meh and Kum as applied to parent claims above in view of Cella et al. ( Pub. No.: US 2019/0064792 A1), hereinafter “Cel”.

As to claim 10, the combined system of Meh and Kum discloses the invention as in parent claims above, including, the notification recipient to whom the event notification should be sent, wherein the selecting the receiving electronic device occurs (para [0095], [0156]).
Meh and Kum however are silent on disclosing explicitly, the at least one Internet-of-things device, identifying a field Of view of; as a function of the field of view. 
Strong teaches the at least one Internet-of-things device, identifying a field Of view of (para [0341], [0370], [0902], [0905], [0907]); as a function of the field of view (para [0341], [0370], [0902], [0905], [0907]). 
Therefore, before the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to modify the device of Meh and Kum to include the at least one Internet-of-things device, identifying a field Of view of; as a .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meh and Kum as applied to parent claims above in view of  Tal et al. (Pub. No.: US 2017/0041381 A1), hereinafter “Tal”.

As to claim 11. Meh teaches an artificial intelligence engine operable with the one or more processors and the memory, the artificial intelligence engine receiving inputs from the one or more Internet-of-things devices and transforming the inputs into machine learned knowledge stored in the memory identifying persons from a plurality of persons associated with past events, wherein the identifying the notification recipient to whom the event notification should be sent comprises identifying a person from the machine learned knowledge who corresponds to an event identified by the event notification. Facebook teaches an artificial intelligence engine operable with the one or more processors and the memory, the artificial intelligence engine receiving inputs from the one or more Internet-of-things devices and transforming the inputs into machine learned knowledge stored in the memory identifying persons from a plurality of persons associated with past events (para [0047], [0048], [0059]), wherein the identifying the notification recipient to whom the event notification should be sent comprises identifying a person from the machine learned knowledge who corresponds to an event identified by the event notification (para [0047], [0048], [0057], [0059], [0215], [0222]). It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the device of Meh and Kum to include an artificial intelligence engine .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sharma et al.  Pub. No.: US2014/0244710 A1 is one of the most pertinent art and discloses, An aspect enables context aware actions among heterogeneous Internet of Things (IoT) devices. An IoT device receives data representing a context of each of a first set of IoT devices, receives data representing a current state of each of a second set of IoT devices, and determines an action to perform at a target IoT based on the received data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.